Citation Nr: 1430946	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-32 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the termination of the Veteran's nonservice-connected pension benefits, effective February 1, 2006, due to excessive countable income was proper. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from June 1972 to June 1975.  

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a September 2010 action taken by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Saint Paul, Minnesota that terminated the appellant's nonservice-connected pension benefits, effective February 1, 2006, due to excess countable income.  The case was certified to the Board by the VA Regional Office (RO) in Waco, Texas.

In April 2013, the appellant presented testimony at a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In addition to the paper claims file, there is an electronic file associated with the claim.  The electronic file does not currently contain evidence pertinent to the claim that is not already included in the paper claims file. 


FINDINGS OF FACT

1.  In January 2006, VA granted the appellant nonservice-connected pension benefits, effective August 1, 2005.

2.  Based on financial disclosures made in 2006, 2007 and 2008, the PMC was informed that the appellant had been in receipt of a pension in excess of $20,000 per year, plus wages in excess of $10,000 in 2006; $24,000 in 2007; and $7,000 in 2008.

3.  In June 2009, the PMC advised the appellant of its proposal to terminate his pension, effective February 1, 2006.
4.  Effective February 1, 2006, the appellant's annual countable income exceeded the maximum annual pension rate (MAPR) for a veteran with no dependents.


CONCLUSION OF LAW

From February 1, 2006, the Veteran's annual countable income has exceeded the maximum annual pension rate for receipt of VA pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, by means of a letter dated June 2009, the appellant was notified of PMC's determination that he had excessive income.  That letter also notified the appellant of how excessive income could affect his right to pension benefits.  The appellant was also advised of what information and evidence he needed to submit, and he was afforded an opportunity to provide information and evidence pertinent to the claim.  The claim was readjudicated in the June 2010 Statement of the Case (SOC) and in the September 2012 Supplemental SOC.  Based on the notice given, as well as the statements from the appellant during the course of his appeal, the Board finds that a reasonable person would have known what evidence was needed in order to substantiate his claim.  Moreover, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and he has not argued that he was prejudiced by any notice failure.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The requisite wartime service has been established, and VA obtained verification of the appellant's income from him, as well as from his former employers.  He has not identified any medical expenses or additional income.  There is no indication of the existence of any other potentially relevant information or evidence which has not been obtained. 

Thus, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); and Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

Improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from a nonservice-connected disability not the result of his or her willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement exists in relevant part, if the veteran meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  38 U.S.C.A. §§ 1513, 1521, 1522; 38 C.F.R. § 3.3(a)(3)(v).  

VA's pension program is intended to give beneficiaries a minimum level of financial security.  Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's MAPR, may reduce a Veteran's countable income.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262.

Payments of any kind and from any source are counted in a veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.

The MAPR is set by Congress.  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12 month period.

The MAPR used to determine eligibility is based on certain status determinations.  In this case, the appellant has no dependents.  Effective December 1, 2005, the MAPR for a veteran with no dependents was $10,579.  Effective December 1, 2006, the MAPR for a veteran with no dependents was $10,929.  Effective December 1, 2007, the MAPR for a veteran with no dependents was $11,181.  Effective December 1, 2008, December 1, 2009, and December 2010, the MAPRs for a veteran with no dependents were $11,830, and effective December 1, 2011, such MAPR was $12,256.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

The appellant was granted nonservice-connected pension benefits in a January 2006 rating decision; the payment start date was August 1, 2005.  The January 2006 notice letter states that the pension was granted based on the appellant having no income from July 8, 2005.  The appellant was also advised in that January 2006 letter that he was obligated to provide prompt notice of any change in income or net worth or dependency status.  He was again advised of this obligation in correspondence issued in December 2007, and in December 2008.

In October 2008, the appellant was notified by the PMC that information had been received identifying income that had been unreported by him in 2006; the information had come from two employers and a pension system.  He was also notified that if all of this income had been reported to VA, his 2006 pension would have been reduced or terminated.  

In a November 2008 written statement, the appellant advised VA that the income listed in the October 2008 PMC letter was correct.  The appellant also provided testimony to that effect during his April 2013 Travel Board hearing.  He further testified that he had been employed in 2006, 2007, and 2008.  He said that he was not currently working, although he was currently looking for work.

In June 2009, the PMC sent the appellant a letter proposing to terminate his nonservice-connected pension benefits effective February 1, 2006.  The PMC then notified the appellant, in September 2009, that his pension benefits had been retroactively terminated, effective February 1, 2006.  

The appellant submitted a notice of disagreement (NOD) that same month in which he stated that he was disabled and unable to work.  He further stated that he had no income.  In June 2009, he stated that he was not working and had no income.  The appellant iterated these statements in his July 2010 VA Form 9.

Review of the evidence of record reveals that, in August 2008, VA received income verification from two of the appellant's employers.  Those documents indicated that the appellant had received total wages in excess of $10,000 in 2006; in excess of $24,000 in 2007; and in excess of $7,000 in 2008.  A November 2008 written statement from a city pension system indicated that the appellant had received pension benefits in excess of $20,000 for each year between 2006 and 2008.

Thus, for the year 2006, the appellant's total countable income (in excess of $30,000) far exceeded the maximum annual pension limit of $10,579 for a veteran with no dependents which was set by law effective December 1, 2005.  

Again in 2007, the appellant's total countable income (in excess of $44,000) far exceeded the maximum annual pension limit of $10,929 for a veteran with no dependents which was set by law effective December 1, 2006.  

For the year 2008, the appellant's total countable income (in excess of $27,000) again far exceeded the maximum annual pension limit of $11,181 for a veteran with no dependents which was set by law effective December 1, 2007.

The law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses.  The appellant has never reported any unreimbursed medical expenses for any year.  In any case, the appellant would have to demonstrate many thousands of dollars of unreimbursed medical expenses in order to reduce his countable annual income below the MAPRs for the years from 2006 to 2008.

Because the evidence shows that the appellant's countable income exceeded the income limits for payment of nonservice-connected pension benefits, the claim must be denied.  Here, the law is dispositive and the matter on appeal must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board has considered the doctrine of reasonable doubt.  In this case, however, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Pension benefits are thereby precluded, and the appellant's claim for continuation of VA nonservice-connected pension benefits must be denied.  38 U.S.C.A. §§ 1503, 1513, 1521, 1522, 1541, 1542, 5103, 5103A; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273.



ORDER

The termination of the Veteran's nonservice-connected VA disability pension benefits, effective February 1, 2006, based on excessive countable income, was proper. 





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


